Citation Nr: 1708432	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  09-47 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for service-connected diabetes mellitus type II (DM).

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a psychiatric disability, characterized as a nervous condition, to include as secondary to service-connected DM.

3.  Entitlement to service connection for peripheral neuropathy of the upper extremities.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to April 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In July 2014 and April 2016, the Board remanded these matters for further evidentiary development.  As will be discussed in greater detail below, substantial compliance with the Board's remand directives has been achieved.

In a May 2106 rating decision, service connection for bilateral lower extremity neuropathy was granted.  Since the grant of service connection benefits constituted a full grant of benefits sought on appeal with regard to those disabilities, the issue is no longer in appellate status.   Holland v. Gober, 10 Vet. App. 433, 436 (1997).  However, since the Veteran claimed service connection for upper and lower extremity neuropathy, the Board will still consider whether service connection for upper extremity neuropathy is warranted.

The issue of service connection for upper extremity neuropathy is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  The Veteran's DM requires insulin, a restricted diet and a regulation of activities, but is not manifested by episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or twice a month visits to a diabetic care provider.

2.  In an August 2002 rating decision, service connection for a nervous disorder was denied.

3.  Additional evidence received since the August 2002 rating decision is new to the record, but does not relate to an unestablished fact necessary to substantiate the merits of the claim of service connection for a nervous disorder.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for service-connected DM are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.119, Diagnostic Code 7913 (2016).

2.  The RO's August 2002 denial of entitlement to service connection for a nervous disability is final. 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2016).

3.  New and material evidence has not been received to reopen the previously denied claim of entitlement to service connection for a nervous disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

VA's duty to notify has been satisfied through a notice letter dated November 2008 to the Veteran, which fully addressed all notice elements related to an increased rating for DM and reopening the claim for service connection for an acquired psychiatric disorder.  Specifically, this letter informed the Veteran of what evidence was required to substantiate his claim for an increased rating, of the Veteran's and VA's respective duties for obtaining evidence, and the process by which disability ratings and effective dates are assigned.  Where a Veteran seeks to reopen a previously denied claim, the notice must inform the Veteran of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Such was provided in the November 2008 notice letter, which detailed the elements of service connection and secondary service connection.  Further, the notice explained that service connection for a nervous condition was previously denied in an August 2002 rating decision and further described new and material evidence.  The Board, therefore, finds that all notices required by the Veteran Claims Assistance Act (VCAA) and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notices.

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate her claims, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated with the claims file.  All post-service treatment records and reports identified by the Veteran have also been obtained.

The Veteran has been afforded multiple VA examinations over the course of this appeal detailing the severity of his service-connected DM.  Each examiner performed a thorough physical evaluation of the Veteran.  Further, each examiner reviewed the Veteran's pertinent medical history and provided findings responsive to the applicable rating criteria.  Thus, the Board finds the examinations are adequate to decide the increased rating issue.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).   Further, as will be explained below, the Veteran's claim to reopen lacks the necessary new and material evidence required for reopening.  In that instance, the Board is not required to establish the adequacy of any VA examinations undertaken during the development of the initial claim of service connection where a claim remains unopened.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007).

Finally, the Board finds that substantial compliance with the Board's remand directives has been achieved.  A contemporaneous VA examination to determine the severity of DM was conducted in December 2015.  Updated VA treatment records have been obtained and information regarding any outstanding private treatment records was sought.  Finally, while VA was notified that records from the Social Security Administration (SSA) were destroyed, the Veteran was apprised of this fact in a letter dated April 2016.  See 38 C.F.R. § 3.159(e).  As such, the Board finds that substantial compliance with the Board's remand directives has been accomplished.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.






Merits

I.  Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Amberman v. Shinseki, 570 F.3d 1377, 1381   (Fed. Cir. 2009).  All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA must address the evidence concerning the state of the disability from the time period one year before the claim for an increase was filed until VA makes a final decision on the claim. The United States Court of Appeals for Veterans Claims (Court) has held that consideration of the appropriateness of a staged rating is required.  See Hart, 21 Vet. App.at 509-10.

The Veteran's DM is rated under 38 C.F.R. § 4.119, Diagnostic Code (DC) 7913 as 40 percent disabling.

This DC provides that when insulin, restricted diet, and regulation of activities are required, a 40 percent rating is warranted.

DM requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated, is rated 60 percent disabling.  Id.

DM requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated, is rated 100 percent disabling.  Id. 

Note (1) to DC 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating.  Noncompensable complications are considered part of the diabetic process. Id.

Moreover, 38 C.F.R. § 4.7  is not applicable to DCs that apply successive rating criteria where "the evaluation for each higher disability rating include[s] the criteria of each lower disability rating, such that if a component [i]s not met at any one level, the veteran could only be rated at the level that did not require the missing component."  Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  Where that is the case, to permit a rating at the higher percentage, "where only two out of the three criteria were met, would eviscerate the need for [a lower rating percentage] since the symptoms established for either rating might be the same."  Id. (citing Camacho, 21 Vet.App. at 366-67).

Although all criteria for a higher rating must be met when the rating criteria are successive to a lower rating, see Camacho, supra, this is not the case when the rating criteria are not successive.  See Tatum, 23 Vet. App. at 155-56   (distinguishing Camacho); see also Middleton v. Shinseki, 727 F.3d 1172, 1178   (Fed. Cir. 2013) (also distinguishing Tatum from Camacho).

Turning to the evidence of record, the Veteran was afforded a VA examination in January 2009.  There, the examiner stated that there were no episodes of hypoglycemia or ketoacidosis in the prior year requiring hospitalization.  It was noted that the Veteran maintains a low carbohydrate diet.  The use of oral medications to control his DM was noted.  Further, the Veteran stated that he stopped using insulin about one month prior.  The examiner stated that there were no visits to a diabetic care provider due to ketoacidosis or hypoglycemic reactions within the past year.  The examiner further explained that there were no effects of DM on occupational functioning and normal daily activities. 

The Veteran was afforded a VA examination in December 2015.  It was noted that the Veteran's DM is managed by restricted diet and requires more than one insulin injection per day.  The examiner stated that DM does not require regulation of activities.  It was noted that the Veteran visits his diabetic care provider for episodes of ketoacidosis and/or hypoglycemia less than two times per month.  There were no episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization over the past twelve months.  Further there was no progressive weight loss or loss of strength attributable to DM.  The examiner stated that DM does not impact the Veteran's ability to work.

VA treatment records from throughout the period on appeal are associated with the claims file.  Treatment records note the prescription of various medications to treat the Veteran's DM.  Of note is a May 2016 nutrition consultation note which states that the Veteran has not had any hypoglycemic episodes.  No treatment record indicates any episodes of ketoacidosis.

Upon review of the evidence, a rating in excess of 40 percent for DM is not warranted.  In order for the Veteran to be entitled to a rating in excess of 40 percent, the evidence would need to show that the Veteran has episodes of ketoacidosis or hypoglycemic reactions requiring one to two hospitalizations per year or twice a month visits to a diabetic care provider.  A review of the evidence does not reflect such.  Indeed, at both the VA examinations, there was no evidence of any episodes of either ketoacidosis or hypoglycemic episodes requiring hospitalization.  Further VA treatment records do not show any hospitalization related to either ketoacidosis or hypoglycemic episodes.  There is also no evidence that the any ketoacidosis or hypoglycemic episodes require twice per month visits to a diabetic care provider.  Indeed, both VA examiners indicated that no such problems required twice per month visits to a diabetic care provider.  To that end, a recent May 2016 VA treatment record noted that the Veteran had not experienced any hypoglycemic episodes.  The Board acknowledges that the criteria under DC 7913 contemplate diabetic complications that would not be compensable if separately rated.  However, without any evidence of episodes of ketoacidosis or hypoglycemic reactions requiring at least one or two hospitalizations per year or at least twice a month visits to a diabetic care provider, a rating in excess of 40 percent under DC 7913 is not warranted.

The Board has also considered the Veteran's contentions that his DM warrants a disability in excess of 40 percent.  The Board notes that the Veteran is competent to report symptoms of DM.  However, the Veteran's contentions are generic and not responsive to the rating criteria of DC 7913.  The Veteran has not stated that he experiences episodes of ketoacidosis or hypoglycemic reactions requiring at least one or two hospitalizations per year or at least twice a month visits to a diabetic care provider.  Without any evidence of such, a rating in excess of 40 percent is not warranted.

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer the claims for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2016).  An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture. An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).   If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-16. When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that the symptomatology and impairment caused by the Veteran's right and left lower extremity peripheral neuropathy is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  Here, the Veteran controls his DM by diet restriction, insulin, and restriction of activities, which are explicitly considered under the rating criteria.  The criteria thus contemplate the symptoms, and consideration of whether there has been marked interference with employment or frequent hospitalization is therefore not required

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extraschedular consideration based on the collective impact of multiple disabilities." Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495   (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.

The Board also notes that a claim for entitlement to a total disability rating based on individual unemployability (TDIU) due the Veteran's service-connected DM cannot be inferred, inasmuch as there is no suggestion in the record or by the Veteran that he is unemployable due to his service-connected DM.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).   Indeed, both VA examination reports from the period on appeal reveal no occupational impairment due to DM.  Further, the Veteran has not asserted that, or presented evidence showing, he is unemployable due to service-connected DM.

For all the foregoing reasons, a rating in excess of 40 percent for DM is not warranted.  As the preponderance of the evidence is against any higher or separate rating, the benefit of the doubt doctrine is not otherwise for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

II.  New and Material Evidence

In August 2002, the RO denied service connection for a nervous condition, to include as secondary to DM.  The Veteran did not appeal this decision and no new and material evidence was received within one year of this decision.  As such, it became final.  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Under 38 C.F.R. § 3.156(a), new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for the evidence to be sufficient to reopen a previously denied claim, the evidence must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The Board may then proceed to the merits of the claim on the basis of all of the evidence of record.

In determining whether new and material evidence has been received to reopen a claim, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118. Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

Initially, the Board notes the characterization of the disability at issue here is a psychiatric disability, claimed as a nervous condition, to include as secondary to service-connected DM.  In determining whether new and material evidence is required, the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim "based upon distinctly diagnosed diseases or injuries" or whether it is evidence tending to substantiate an element of a previously adjudicated matter.  Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) (quoting Boggs v. Peake, 520 F.3d 1330, 1337 (Fed. Cir. 2008)).  In this instance, in his initial claim for service connection, dated June 2000, the Veteran claimed service connection for a nervous condition as secondary to DM.  A May 2001 rating decision deferred adjudication of the claim of service connection for a mental condition as secondary to DM.  Then, service connection for a nervous condition was finally denied in the August 2002 rating decision, as discussed above.  The Board does not find the disability claimed in October 2008 (at issue here) to be separate and distinct from the disability claimed in June 2000 (the subject of the prior final decision).  The Veteran has claimed service connection for a nervous condition both times (in 2000 and 2008).  Both times service connection was claimed as secondary to DM.  Further, in adjudicating the 2000 claim, service connection was construed broadly as for a mental condition.  See May 2001 Rating Decision.  Moreover, while service connection is currently claimed for a nervous condition, to include major depression/dysthymia, there is no evidence of any current mental health diagnosis of record.  Thus, there is no evidence that the Veteran is claiming service connection for some disability distinct from the one claimed in 2000-namely a nervous condition.  As such, as a threshold matter, the Board concludes that new and material evidence is necessary to reopen this claim. 

In the August 2002 rating decision, service connection for a nervous disorder was denied as there was no evidence linking a nervous disorder with service-connected DM.  Further, the rating decision explained that while the Veteran claimed that a nervous disorder was related to the psychological stress associated with VA's claims process, such was not a basis for awarding service connection.  Various statements of the Veteran, treatment records, and service treatment records were considered in making that determination.

Since the August 2002 rating decision, numerous VA treatment records and statements of the Veteran have been associated with the claims file.  

A review of the evidence received since the August 2002 rating decision does not reveal any material evidence with regard to the claim of service connection.  With regards to the Veteran's statements, he has not asserted any sort of etiological link between a psychiatric disorder and his service-connected DM.  Indeed, the Veteran's statements are generic in nature.  To that end, in his October 2008 claim for service connection, he merely requests service connection for a nervous condition, to include major depression/dysthymia.  The Veteran's notice of disagreement and substantive appeal also offer no argument as to why service connection, or even reopening the claim, is warranted.  Simply, the Veteran has offered no evidence as to why service connection for a psychiatric disorder is warranted other than to flatly state that service connection is warranted.

The other evidence newly associated with the Veteran's claims file is VA treatment records.  Those records, however, offer no evidence material to the claim.  Records dated from January 2009 to March 2015 from the Pittsburgh VA Medical Center (VAMC) do not offer any evidence of a link between any psychiatric disorder and service-connected DM.  The same is true of records dated January 2009 to March 2015 from the Cleveland VAMC and the Butler VAMC.  More recent records from the Butler VAMC dated March 2015 to April 2016 also do not include any such evidence.  Records dated prior to January 2009 do not contain any evidence of any relationship between a psychiatric disorder and service-connected DM.  Without any evidence of any link between the Veteran's psychiatric disorder and service-connected DM, the Board cannot find that the new evidence of record is material to the claim to reopen.  In so finding, the Board has considered whether the newly submitted could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Shade, 24 Vet. App. at 118.  The above evidence reflects that no lay or medical evidence has been submitted indicating a potential relationship between a current psychiatric disorder and DM or service, other than the Veteran's conclusory, generalized lay statements.  Cf. Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (a conclusory generalized lay statement alleging nexus between a current disability and service does not meet the standard to warrant a VA examination).

In conclusion, new and material evidence sufficient to reopen the Veteran's claim has not been received.  The Veteran has submitted no evidence linking a psychiatric disorder with service-connected DM, the reason why his claim was denied in the August 2002 rating decision or provided any other basis for reopening the claim.  Without any new and material evidence, the Board cannot reopen his claim and it remains denied.  38 C.F.R. § 3.156(a).  The benefit of the doubt doctrine not applicable to a request to reopen a claim unless the threshold burden of submitting new and material evidence has been met.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

A rating in excess of 40 percent for service-connected DM is denied.

The application to reopen a claim for entitlement to service connection for a psychiatric disability, characterized as a nervous condition, is denied.


REMAND

The Veteran was afforded VA examinations in January 2009 and December 2015.  At those examinations, neurological abnormalities in the Veteran's upper extremities were not found.  Subsequent to the December 2015 VA examination, and following the Board's April 2016 remand, updated VA treatment records were associated with the claims file.  Pertinent here, an April 2016 record noted an abnormal electrodiagnostic study.  That study revealed evidence of a right median mononeuropathy with compression across the wrist and very mild ulnar mononeuropathy with irritation at the left elbow.  Further there was evidence of right upper extremity low cervical axonal, motor radiculopathy with ongoing membrane instability.  Given such, the Board finds that a contemporaneous medical opinion discussing the nature and etiology of those newly-diagnosed disabilities is necessary.

Accordingly, the claim for entitlement to service connection for peripheral neuropathy of the upper extremities is REMANDED for the following action:

1.  Refer the Veteran's upper extremity neuropathy claim to the December 2015 VA examiner for an addendum opinion. (If the examiner is no longer available, forward the claims file to an appropriate VA medical professional.)  If it is determined an additional examination of the Veteran is necessary, one is to be arranged.  The entire claims file, including any electronic records, must be reviewed by the examiner in conjunction with the examination.

The examiner should specifically review the April 2016 VA treatment report authored by Dr. M.M.M., D.O.  For each diagnosis rendered by Dr. M.M.M., the examiner must provide the following opinions:

a.  Is it at least as likely as not (50 percent or greater probability) that such disorder is caused by service-connected diabetes mellitus?

b.  Is it at least as likely as not (50 percent or greater probability) that such disorder is aggravated beyond its normal course by service-connected diabetes mellitus?

The examiner must provide a rationale for all opinions provided.   If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a SSOC and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


